Citation Nr: 1427183	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for coronary artery disease, status post-myocardial infarction and percutaneous angioplasty, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps (USMC) from November 1965 to January 1968 and service in the USMC Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for coronary artery disease has been recharacterized to better reflect the evidence in the claims file.  

The Veteran testified before the undersigned Veterans Law Judge during an April 2012 Travel Board hearing.  A transcript is associated with the claims file.  

The Board previously remanded this case for additional development in February 2013.

The Board has reviewed the physical and Veteran Benefits Management System (VBMS) and Virtual VA electronic claims files.

The issues of whether new and material evidence was received to reopen claims for service connection for hypertension, lumbosacral spine strain, and a left eye disability; entitlement to service connection for neurology problems, sight loss, third cranial nerve palsy, and loss of motor function; entitlement to service connection for an unspecified disability due to exposure to toxic water at Camp Lejeune; and entitlement to a compensable disability rating for bilateral pes planus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore lacks jurisdiction and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's coronary artery disease is not etiologically related to an in-service injury, event, or disease; did not manifest to a compensable degree within a presumptive period; and is not proximately due to or aggravated by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claim in July 2007.  The Veteran was informed of the evidence necessary to substantiate his claim; that VA was responsible for obtaining certain evidence; that he would be responsible for obtaining certain evidence; and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted, a disability rating and an effective date would be assigned.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file.  As the Veteran has not identified any other evidence not already of record, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided examinations addressing the Veteran's coronary artery disease in September 2007 and March 2013.  The March 2013 VA examiner's opinion is adequate, as the March 2013 examiner reviewed the claims file, physically examined the Veteran, considered the relevant history of his symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The March 2013 VA examiner checked a box pertaining to the aggravation of a condition that preexisted service; however, it appears to have been checked in error, as the rationale does not address any condition that preexisted the Veteran's service.  Further, to the extent that any secondary service opinions are inadequate, the Veteran will not be prejudiced, as the Board previously found his hypertension not service connected.  See February 2013 Board Decision.

The Veteran's April 2012 Travel Board hearing focused on the elements necessary to substantiate the claim; the Veteran and his representative demonstrated actual knowledge of those elements; questions were framed to explore the basis for the claim; and the undersigned Veterans Law Judge considered whether any evidence was overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492, 497-498 (2010) (holding that under 38 C.F.R. § 3.103(c)(2) a hearing officer must "explain fully the issues" and "suggest the submission of evidence that may have been overlooked").  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013) or identified any prejudice as a result of the hearing.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
II.  Merits of the Claim

The Veteran contends he has coronary artery disease that is proximately due to or aggravated by his hypertension.  See May 2007 Statement.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If the Veteran had at least 90 days of active service, a chronic disease may be presumed service-connected if it manifested to a degree of at least 10 percent within a presumptive period following the Veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309.  If a chronic disease existed during service or within a presumptive period after separation from active service, subsequent manifestations of that chronic disease, however remote, are service-connected unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b).  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303(b), 3.307.

If a disease listed in 38 C.F.R. § 3.309(a) was noted during service or within the presumptive period but was not shown to be chronic, or if a diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required.  38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307 (holding that continuity of symptomatology for a disability "noted" in service requires both post-service continuity of the same symptomatology and evidence of a nexus between the present disability and the post-service symptomatology).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where disability is proximately due to, the result of an already service-connected disability, or where a service-connected disability aggravates, or causes an increase in, a non-service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is not entitled to direct service connection.  He has a current diagnosis of coronary artery disease, but the record lacks competent evidence that it began in service or is otherwise etiologically related to service.  The Veteran's July 1967 Replacement Medical History and January 1968 Separation Medical Examination are silent for any complaints related to the heart or cardiovascular system.  Further, the March 2013 VA examiner opined that the Veteran's coronary artery disease was less likely than not incurred in or caused by an in-service injury, event, or disease.  The rationale was that nothing in the Veteran's STRs indicated that it had its onset in service or was etiologically related to service and it was most likely due to a family history of coronary artery disease and hyperlipidemia.

While coronary artery disease is a chronic disease listed under 38 C.F.R. § 3.309(a), the Veteran is not entitled to presumptive service connection because the record lacks competent evidence that it manifested to a compensable degree during a presumptive period, that it was chronic in service, or that continuity of symptomatology since service exists.  See 38 C.F.R. § 3.303(a), (b), 3.307, 4.119, Diagnostic Code 7913 (2013).  The record does not reveal, and the Veteran has not alleged, that he had a diagnosis of coronary artery disease within one year after his January 1968 separation from service.  In fact, both the March 2013 VA examiner and the Veteran reported that he was first diagnosed with coronary artery disease in 1998.  See March 2013 VA Examination; Transcript of Record p. 7.

The Veteran is also not entitled to secondary service connection.  While the September 2007 VA examiner indicated that the Veteran's coronary artery disease is an arteriosclerotic complication of hypertension, the Veteran is not currently service-connected for hypertension.  See February 2013 Board Decision (denying service connection for hypertension).  While he is currently service-connected for bilateral pes planus and a left ear scar, the record does not reveal, and the Veteran has not alleged, that his coronary artery disease is proximately related to or aggravated by his bilateral pes planus or left ear scar.  38 C.F.R. § 3.310.

While the Veteran believes his coronary artery disease is etiologically related to his active service or proximately due to or aggravated by service-connected disability, he is not competent to provide a diagnosis or a nexus in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The issues are medically complex and require specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  


ORDER

Service connection for coronary artery disease, status post-myocardial infarction and percutaneous angioplasty, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


